CONCURRING OPINION.
GOODE, J.
I concur in the result of the opinion in this case because, in my judgment, the allegations of the petition, when considered together were sufficient to let in the testimony in regard to the plaintiff’s loss of memory. That testimony was as follows: “Q. Has this injury affected your memory any? A. I think it has. Q. Have you discovered any effect upon your memory since this accident which was not so before the accident ? A. Tes, sir; I have got no memory at all, hardly, and I had a good memory before.”
It has been said, “The rule as to special damage is that you may give in evidence any special damage which is the clear and immediate result of the act complained of but you can not give in evidence as special damage any remote conse*438quenees.” Moore v. Arlan, 2 Chitty, 198. High authority, may be found supporting the admission of testimony' no more relevant to the pleadings than the above; in fact, if anything, remoter from the allegations. The following cases may be referred to as entirely apposite: Denver & Rio Grande Railway v. Harris, 122 U. S. 597; Railroad Co. v. Hecht, 115 Ind. 443; Johnson v. McKee, 27 Mich. 471; Yeager v. City of Bluefield, 21 S. E. 752; Babcock v. Railroad Co., 36 Minn. 147; Williams v. Railroad Co., 102 Mich. 537; Railway Co. v. Sullivan (Ill.), 17 N. E. 460; Gidionsen v. Railroad Co., 129 Mo. 392; Brown v. Railroad Co., 99 Mo. 310; Ehrgott v. Mayor, 96 N. Y. 264; Delie v. Railroad Co., 51 Wis. 400; Railway Co. v. Selby, 47 Ind. 471; Schmidt v. Pfiel, 24 Wis 452.